Citation Nr: 0110252	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  97-03 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Nancy C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1955 to June 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The case returns to the Board following remands in January 
1999 and July 1999. 


REMAND

The Board remanded this case in January 1999 so that the 
veteran could be afforded a Travel Board hearing as requested 
in her February 1997 substantive appeal and December 1998 
correspondence.  At that time, she was represented by a 
veterans service organization.  However, the veteran failed 
to report for the hearing scheduled in February 1999.    

In May 1999, the Board received correspondence from an 
attorney, A. Goldstein.  The Board again remanded the case in 
July 1999 to clarify representation issues.  The Board also 
noted that she did not waive the requirement of 30-days 
advance notice for a Travel Board hearing.  See 38 C.F.R. § 
19.76 (2000).  Therefore, the RO was instructed to schedule 
the veteran for another Travel Board hearing with the 
appropriate notice.   

The RO scheduled the veteran for a Travel Board hearing in 
July 2000 and afforded her the applicable notice.  However, 
on the date of the hearing, the veteran's attorney-
representative indicated that the veteran was unable to 
attend due to medical reasons and asked that the RO re-
schedule the hearing.  The RO re-scheduled the hearing for 
December 2000 and provided the proper notice to the veteran.  
She failed to report for this hearing.  

In February 2001, the Board received a letter from the 
veteran's current attorney-representative, N. Brown, stating 
that the veteran requested a hearing.  By letter dated in 
March 2001, the Board asked for Ms. Brown to clarify the 
veteran's hearing request, as well as to provide the 
necessary representation documents.  In her March 2001 
response, Ms. Brown indicated that the veteran wanted a 
Travel Board hearing at the RO.    

Accordingly, the case is REMANDED for the following action:

The RO should re-schedule the veteran for 
a Travel Board hearing, providing 
appropriate notice of the date of the 
hearing to the veteran and her 
representative pursuant to 38 C.F.R. § 
19.76 (2000).  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


